Citation Nr: 1411445	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  08-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to February 1993.  He died in April 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the RO.

The Board remanded the appellant's claim for additional development in January 2010, September 2011, August 2012, and most recently in August 2013.  The case has since returned to the Board for the purpose of appellate disposition.  For the reasons stated hereinbelow, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional records.


FINDINGS OF FACT

1. At the time of his death, the Veteran was service connected for chronic obstructive pulmonary disease (COPD) (rated 30 percent disabling), status-post Crisman-Snook lateral right ankle stabilization (10 percent disabling), degenerative arthritis of the cervical spine (10 percent disabling), mechanical low back pain (10 percent disabling), and hemorrhoids (no percent disabling).

2.  The Veteran died in April 2006; the immediate cause of his death was metastatic small cell carcinoma of the lung. 

3.  The Veteran did not serve in the Republic of Vietnam; nor was he shown to have had herbicide exposure during his service at the Machinato Army Depot in Okinawa, Japan.

4.  The Veteran is not shown to have manifested complaints or findings of metastatic small cell carcinoma of the lung cancer in service or for many years thereafter.

5.  The fatal metastatic small cell carcinoma of the lung is not shown to have been due to an event or incident of the Veteran's long period of active service.  

6.  The service-connected COPD is shown as likely as not to have contributed substantially or materially in causing or accelerating the Veteran's demise.


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the service-connected disability manifested by COPD contributed substantially or materially in producing the Veteran's death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a May 2006 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death. This letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

Additionally, an August 2012 letter also advised the appellant what information and evidence was needed to substantiate her claim for DIC benefits, pursuant to Hupp. Furthermore, as regards the timing of the notice, the claim was most recently readjudicated in a January 2014 supplemental statement of the case (SSOC), thereby curing any timing deficiency.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records, to include treatment records from the Ellis Fischel Cancer Center, obtained after the Board's August 2012 remand.  

In addition, the Veteran's claims file was reviewed in October 2011, April 2013, and September 2013, as instructed in the Board's previous remands, for opinion on the cause of the Veteran's death.  These examiners provided the requested opinions thus complied with the Board's remand instructions in this regard.  

In the August 2013 remand, the Board also instructed that the RO take necessary actions to comply with the evidentiary requirements of M21-1MR1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  

This paragraph directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension Service via e-mail, and that a review be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged. If the exposure was not verified, a request was to have been sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

The record includes a December 2013 e-mail from VA Compensation and Pension Service discussing the Veteran's alleged herbicide exposure.  Given that the exposure was not able to be verified, the RO then sent a request to the JSRRC for verification using information regarding the Veteran's unit at the time of the alleged exposure.  The JSRRC was unable to research the request because the unit designation down to the lowest possible level was not indicated.  

The Board has reviewed the Veteran's personnel records and service treatment records, and it appears that the RO sent requests to the JSRRC based upon the Veteran's listed unit at the time of the alleged exposure, Co A, Spt Bn.  

No further information regarding the Veteran's unit number is indicated in these records.  As such, the Board finds that further attempts to verify any herbicide exposure with the JSRRC would be futile.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West where Board's remand instructions were substantially complied with).

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of service connection for the cause of the Veteran's death is thus ready to be considered on the merits.


II.  Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013). 

The appellant maintains that the Veteran's service-connected COPD contributed to his death.  She has also argued that the small cell carcinoma was the result of the Veteran's exposure to herbicides while serving as a Quality Control Inspector at the Machinato Army Depot in Okinawa Japan from 1947 to 1975.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1) (2013); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e). A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange. 38 U.S.C.A. § 1116(f)\; 38 C.F.R. § 3.307(a)(6)(iii). The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -46 (1994); Notice, 61 Fed. Reg. 41, 442-49  (1996); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540  (June 8, 2010). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumor, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran died in April 2006.  At the time of his death, the Veteran had been granted service connection for chronic obstructive pulmonary disease (COPD) (rated 30 percent disabling), status-post Crisman-Snook lateral right ankle stabilization (10 percent disabling), degenerative arthritis of the cervical spine (10 percent disabling), mechanical low back pain (10 percent disabling), and hemorrhoids (no percent disabling).

The Veteran's April 2006 death certificate cited the cause of death as metastatic small cell carcinoma of the lung.

In various written statements, the appellant indicated that the Veteran told her that they stored barrels of Agent Orange at the Machinato Army Depot in Okinawa, Japan, where he served from September 1974 to March 1975 as a quality control inspector. She contended that this exposure led to his development of lung cancer and subsequent death.   She also expressed that she believed that the Veteran's COPD played a role in his death. 

While the Veteran's service treatment records do note treatment for lung and breathing difficulties, they do not reflect diagnosis of lung cancer.  Rather, these records show that he had complaints of chest pain and a history of smoking 2-3 packs per day.  

In February 1982, during service, a chest x-ray study revealed a calcified granuloma in the right lower lung field.  He was diagnosed with mild small airway obstruction.  An August 1989 chest x-ray study revealed small to moderate right pleural effusion and right lower lobe atelectasy.  At retirement, a chest x-ray study revealed an old calcified granuloma.   

The service personnel and treatment records confirm that the Veteran served in Okinawa Japan from September 1974 to March 1975.  His was listed as serving with Co A, SPT Bn.  There is no indication in these records of any exposure to herbicides.  

Following service, an April 1993 VA examination revealed that the Veteran had smoked three packs a day for the previous 20 years.  He endorsed having paroxysms of dyspnea on exertion after climbing stairs.  After physical examination and clinical tests, a diagnosis of mild COPD was assigned.

On VA examination in July 1993, early COPD was diagnosed, while mild COPD was noted on examination in September 2003.

The treatment records from the General Leonard Wood Army Community Hospital reflect that the Veteran presented in November 2005 with a 2 week history of increased shortness of breath and a 5 day history of right scapular pleuritic pain.  He underwent CT scan, which detected a large right peripheral mass in his lung as well as compression or thrombosis of his superior vena cava.  Lung cancer was indicated.  

It was noted that the Veteran's history was significant for 90-pack year smoking habit; he reportedly had quit two years earlier.  The Veteran's father was noted to have been a heavy smoker and diagnosed with lung cancer.  The Veteran subsequently underwent concurrent chemoradiation treatment with cisplatin and etoposide in December 2005.  It was noted that there was dramatic tumor response to therapy, and the Veteran was tolerating the treatment well.  

A March 2006 treatment report from the Army Hospital reflects that the Veteran was seen for complaints of back pain. A treatment report dated approximately 5 days prior to his death reflects that the Veteran was seen for medication refill.  There was no indication of an acute exacerbation of COPD, pneumonia or related problems.  

An emergency department report on the date of the Veteran's death in April 2006 indicates that he presented with complaints of abdominal pain.  Upon arrival, he went to the bathroom and felt too weak to get up.  While getting assistance, he went into respiratory/dysrhythmia arrest and lost consciousness.  The Veteran was unable to be intubated at first and numerous attempts were made to resuscitate him with CPR. He was later intubated and a chest x-ray study revealed patchy infiltrates throughout the right lung, suspicious for extensive pneumonia. The appellant chose to end efforts to resuscitate the Veteran after a discussion with the treating physician.

The appellant submitted an abstract of article entitled "Lung Cancer in COPD-A Clinical Analysis" reflecting that an increased lung cancer morbidity among patients with COPD had been observed.   

The authors noted that they concluded that the coexistence of COPD might be a serious obstacle in the diagnosis and treatment of primary lung cancer.  

In an October 2011 medical opinion report, a VA medical reviewer indicated that she reviewed the claims file in order to provide an opinion as to the cause of the Veteran's death.  She opined that was less likely as not that the Veteran's lung cancer had its onset in service or otherwise was related to service.  In so finding, the examiner noted that the Veteran's lung cancer was at the earliest shown on chest x-ray study in August 2005.  He did not report clinical symptoms related to his lung cancer until November 2005.  

The medical reviewer noted that small cell cancer was an aggressive form of cancer with a poor 5 year survival rates even with aggressive treatment.  Accordingly, she found it less likely than not that the Veteran's cancer would have been present for over 10 years without associated progressive and significant symptoms requiring medical evaluation.  

The medical reviewer also determined that the Veteran's tobacco exposure was at least as likely as not the cause of the Veteran's small cell cancer.  She noted that, compared with other histologic types of lung cancer, exposures to tobacco smoke, ionizing radiation, and chloromethyl ethers posed a substantially greater risk for development of lung cancer.  She noted that the Veteran was well known to have a history of tobacco use as well as a history of second-hand exposure, and there was no history of exposure to ionizing radiation or chloromethyl ether.  Therefore, she found that tobacco smoke was the most likely cause of his cancer.

As to whether the service-connected COPD was a serious obstacle in the diagnosis and treatment of lung cancer, the examiner noted that longitudinal records indicated that the Veteran had symptoms for only 2 days prior to being evaluated and diagnosed with primary lung cancer in November 2005.  

While treatment records reflected that he was initially treated for exacerbation of COPD, a chest x-ray study was promptly obtained due to his symptoms.  Therefore, she found it less likely than not that the Veteran's COPD resulted in any delay in the diagnosis of lung cancer.  

It was noted that the Veteran had previously undergone chest x-ray studies in June 2004 and June 2005 that did not reveal any findings of concern.  An August 2005 chest x-ray study did reveal prominence of the right paratracheal soft tissue, and the radiologist did advise comparison with previous films.  

The medical reviewer then noted that the treatment records from the Ellis Fischel Cancer Center were not of record at the time of her review and that detailed oncology records would be required to determine the Veteran's response to his cancer treatment and the impact or lack of effect by his COPD.

After receipt of these records, an addendum opinion was obtained in April 2013.  The medical reviewer indicated that she had reviewed these records as well as the previous treatment records.  She noted that her opinion previously rendered concerning the question of whether the Veteran's COPD delayed the diagnosis of his lung cancer remained unchanged.  She noted that the Veteran was referred for diagnostic work-up within 2 days of an abnormal chest x-ray study and one day after abnormal CT scan.  His definitive treatment was initiated within one week from diagnosis.  

After only a very short period of symptoms, the Veteran's primary care physician obtained a chest x-ray study immediately and did not wait to determine if his symptoms would resolve with treatment for presumptive diagnosis of exacerbations of his underlying COPD. Therefore, she found it less likely than not that the Veteran's COPD resulted in any delay in the diagnosis of his lung cancer.

The medical reviewer also noted that the Veteran's oncology treatment records did not document that his diagnostic work-up or his treatment was modified, delayed or stopped because of his COPD or another medical condition.  In fact, the medical documentation outlined that he did extremely well and was able to continue work despite aggressive treatment.  

Moreover, a longitudinal review of the records did not indicate, despite several visits in March 2006, that exacerbations of COPD or pulmonary symptoms were of concern.  Rather, the Veteran complained of spine and radicular symptoms.  Therefore, the medical reviewer found that it was less likely than not that the service-connected COPD was a serious obstacle to treatment of his lung cancer.

The medical reviewer provided a second addendum opinion in September 2013 as to whether the Veteran's COPD contributed to the Veteran's death.  She noted that she had reviewed all the Veteran's treatment records as well as the appellant's statement to the effect that the Veteran had pneumonia and was on oxygen the week that he passed away.  

The medical reviewer indicated that she reviewed an outpatient treatment dated approximately 5 days prior to the Veteran's death.  She noted that active medications did not include antibiotic or new or increased pulmonary medications.  There was no indication that the Veteran was on oxygen.  The previous treatment records dated in March 2006 also did not indicate oxygen use or change in pulmonary medications.  

The medical reviewer went on to note that the April 2006 emergency department report reflects that the Veteran presented with complaints of right-sided abdominal pain.  Arrest was observed when staff attempted to assist the Veteran off of the toilet.  He was not successfully intubated at first, and CPR was performed.  Intubation was later accomplished.  

A chest x-ray study was obtained and revealed extensive patchy opacities in the right lung, especially centrally, and no pleural effusion or pneumothorax.  An impression of patchy infiltrates suspicious for extensive pneumonia was indicated.  Code was called with the appellant involved in the decision.  

The medical reviewer noted that a longitudinal review of the medical evidence provided did not indicate that the Veteran was being actively treated for COPD in the weeks prior to his death or that he was experiencing an increased in pulmonary symptoms.  He did not present to the emergency department with pulmonary symptoms.  

Therefore, medical reviewer found it less likely than not that the Veteran's service-connected COPD caused, materially contributed to, or hastened his death.  The examiner also noted that the objective information to date was consistent with Certificate of Death findings of metastatic small cell carcinoma of the lungs.   

In an e-mail correspondence dated in December 2013, the VA Compensation Service indicated that, regarding the alleged herbicide exposure, the Department of Defense list did not show any use, testing, or storage of tactical herbicides at Machinato Depot on Okinawa or any other location on Okinawa.  

Tactical herbicides were noted to have been developed for use in the jungles of Vietnam, and not for general use in other non-combat environments.  Additionally, Agent Orange use in Vietnam was terminated in 1971 and the remaining stores were incinerated at sea, years before the Veteran's alleged exposure.

As regards the appellant's contention that service connection for the cause of the Veteran's death was warranted due to the Veteran's in-service exposure to Agent Orange, service connection for the cause of the Veteran's death based on presumptive herbicide exposure is not warranted because he did not serve in Vietnam as that term is defined in 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the herbicide presumption, service connection for a disability claimed as due to Agent Orange exposure may be established by showing that the Veteran has a disability that was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).  

Here, the appellant claims that the Veteran may have been exposed to Agent Orange while storage containers at the Machinato Army Depot in Okinawa.

While the appellant is competent to testify as to her observations, such as what she was told by the Veteran, her claim that the Veteran may have been exposed to herbicide is, on its face, speculative, and she did not provide any specific information as how he came into contact with Agent Orange or why it was stored at the depot.  

Moreover, the report from the VA Compensation Service reflects that the Department of Defense did not include the Machinato Army Depot on its list of locations where Agent Orange was used, tested or stored.  

The report further indicates that the use of Agent Orange in the Republic of Vietnam was terminated years prior to the alleged exposure.   This memorandum weighs against the appellant's assertions of possible herbicide exposure. We conclude that the appellant has not established an adequate factual foundation for establishing exposure to Agent Orange. 

Therefore, the appellant has not established that the cause of the Veteran's death is causally linked to Agent Orange exposure.  Accordingly, the Board will now discuss whether a disability of service origin caused or contributed substantially or materially to the Veteran's death.

Upon careful review of the record, the Board finds that service connection for the cause of the Veteran's death must be granted.  Here, the primary cause of the Veteran's death was identified as being the metastatic small cell carcinoma of the lung.  The record reflects remote post-service diagnosis of this disability.  

As to whether the Veteran's COPD contributed substantially or materially to the Veteran's death, the recently obtained medical opinion did not link the Veteran's death to his service connected COPD.  The treatment in the weeks leading up to the Veteran's death and on the day of the Veterans death was noted not to have addressed his COPD or indicate an acute exacerbation of his symptoms.   

However, on careful review of the record, the medial evidence shows that that the Veteran was found to have extensive findings involving the right lung that were suspicious for pneumonia that, as an acute disease process, cannot be dissociated from the service-connected COPD in the Board's opinion.

Moreover, the Board finds the appellant's lay assertions linking the Veteran's death to an acute disease process manifested by pneumonia caused by the service-connected COPD based on her first personal observation to be credible and have significant probative weight.  

Hence, based on the entire record, the Board finds the evidence to be relative equipoise in showing that the service-connected COPD as likely as not contributed material or substantially in hastening or accelerating the Veteran death.

In resolving all reasonable doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  




ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


